UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR o QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-50385 GrowLife, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 90-0821083 (I.R.S. Employer Identification No.) 20301 Ventura Blvd., Suite 126, Woodland Hills, CA91364 (Address of principal executive offices and zip code) (800) 977-5255 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yeso No x As of May 14, 2014 there were 809,437,891 shares of the issuer’s common stock, $0.0001 par value per share, outstanding. PART 1 - FINANCIAL INFORMATION ITEM 1. Financial Statements GrowLife, Inc. and Subsidiaries (formerly Phototron Holdings, Inc.) Condensed Consolidated Balance Sheets March 31, 2014 December 31, 2013 (Unaudited) (Audited) ASSETS Current Assets Cash $ $ Restricted cash Accounts receivable, net Inventory, net Prepaid expenses Other receivable Deposits Total current assets Investment in related party Property and equipment, net Intangibles Goodwill Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued expenses Deferred revenue Derivative liability Related party note payable and accrued interest, net of debt discount Convertible notes payable and accrued interest, net of debt discount - Total current liabilities Long-term debt - Total liabilities Stockholders' Deficit Common Stock, $0.0001 par value, 3,000,000,000 shares authorized, 806,090,859 and 755,694,870 shares issued and outstanding, respectively Additional paid-in-capital Unrealized gain on related party investment Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to these condensed consolidated financial statements. - 2 - GrowLife, Inc. and Subsidiaries (formerly Phototron Holdings, Inc.) Condensed Consolidated Statement of Operations (Unaudited) For the Three Months Ended March 31, 2014 March 31, 2013 Net revenue $ $ Cost of Goods Sold Gross Profit General and administrative Shares issued for services rendered Stock options expense - Loss from operations ) ) Other expense Change in fair value of derivative ) ) Loss on extinguishment of debt - ) Interest expense, net ) ) Net loss $ ) $ ) Net loss per share - (basic and diluted) $ ) $ ) Weighted average shares outstanding- (basic and diluted) See accompanying notes to these condensed consolidated financial statements. - 3 - GrowLife, Inc. and Subsidiaries (formerly Phototron Holdings, Inc.) Condensed Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended March 31, March 31, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities Depreciation and amortization Amortization of intangible assets Stock options expense - Common stock issued for services rendered Amortization of debt discount Change in fair value of derivative liability Loss on extinguishment of debt - Accrued interest on convertible notes payable Changes in operating assets and liabilities Accounts receivable ) Inventory ) Prepaid expenses ) ) Other receivable - Deposits ) - Accounts payable ) ) Accrued expenses ) Deferred revenue ) ) Net cash used in operating activities ) ) Investing activities Cash paid for store improvements ) - Net cash used in investing activities ) - Financing activities Proceeds from the issuance of common stock - Proceeds from the issuance of 10% convertible note - Proceeds from options exercised Proceeds from notes payable, related party - Payments of notes payable and accrued interest - ) Net cash provided by financing activities Net increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ Supplemental disclosure of cash flow information Cash paid for interest $
